BRIDGES INVESTMENT FUND, INC. 8401 West Dodge Road Omaha, Nebraska 68114 May 5, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Bridges Investment Fund, Inc. (the “Fund”) File Nos. 002-21600 and 811-01209 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Fund hereby certifies that the form of its Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the form of Prospectus and Statement of Additional Information dated April 30, 2010 filed electronically as Post-Effective Amendment No. 60 to the Fund’s Registration Statement on Form N-1A on April 29, 2010. If you have any questions or require further information, do not hesitate to contact the undersigned at (402) 397-4700. Sincerely yours, /s/ Brian Kirkpatrick Brian Kirkpatrick Executive Vice President Bridges Investment Fund, Inc.
